Citation Nr: 1510348	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as secondary to PTSD.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to December 1961. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas that denied the benefits sought on appeal.

The Veteran testified at a Board hearing via video conference in November 2014 before the undersigned.  A transcript of the hearing is associated with the claims file.  Following the hearing, the Veteran submitted additional medical evidence under waiver of initial Agency of Original Jurisdiction (AOJ) review and consideration of the evidence.  In light of the waiver, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if he needs to take further action.


REMAND

The Veteran was afforded a VA psychiatric examination in October 2010.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but it is not clear which criteria were not met.  The examiner did diagnose a mood disorder, but opined that this was related to post service stressors rather than those reported by the Veteran as having occurred in service.  The reasons for this conclusion are not explicitly explained.  The Veteran has contended that the examiner did not consider his reports of depression and anxiety.  VA treatment records do show current diagnoses of depression and anxiety disorder, but the examiner did not comment on whether these were valid or related to service.

VA outpatient treatment records show diagnoses of PTSD, linked in part, to service.

Given the issues with the VA examination, a new examination is warranted.

The hypertension and erectile dysfunction issues are inextricably intertwined with the PTSD issue.  Hence, further consideration of the former issues is deferred.

Accordingly, this appeal is REMANDED for the following:

1.  Afford the Veteran a VA psychiatric examination to determine whether any current psychiatric disability is related to service.

The examiner should note that the claims folder was reviewed.

The examiner should opine whether the Veteran has met the criteria for a diagnosis of PTSD at any time since 2010.  If so, the examiner should specify the stressors supporting the diagnosis.  The examiner should consider the diagnoses of PTSD in VA outpatient treatment records.

If the Veteran meets the criteria for a diagnosis of PTSD and the disorder is due to in-service stressors; the examiner should opine whether PTSD caused or aggravated hypertension or erectile dysfunction.  If there was aggravation, the examiner should opine whether there is medical evidence created prior to aggravation or between the time of aggravation and the current level of disability, which shows a baseline of hypertension or erectile dysfunction prior to aggravation.

If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should note the criteria that are not met.

The examiner should note whether any other psychiatric diagnosis has been warranted since 2010.  The examiner should note the previous diagnoses of depressive, anxiety and mood disorders.  

For each such diagnosis the examiner should opine as to whether the disorder was present in service or is otherwise the result of a disease or injury in active service, including the stressors reported by the Veteran.

The examiner should provide reasons for these opinions

2.  If the examiner diagnoses PTSD related to in-service stressors, the AOJ should undertake development to obtain credible supporting evidence of the stressors.

3.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





